Case 4:21-cv-00631-SDJ-KPJ Document 8-9 Filed 09/10/21 Page 1 of 2 PageID #: 208




                      EXHIBIT 9
          Case 4:21-cv-00631-SDJ-KPJ Document 8-9 Filed 09/10/21 Page 2 of 2 PageID #: 209


Stephen Quezada

From: Michael Moates <michaelsmoates@gmail.com>
Sent: Thursday, August 19, 2021 1:43 PM
To: Stephen Quezada
Subject: [EXTERNAL] Re: Stephen Quezada sent you "Filed Joint Stipulation of Dismissal and
                                             Order 8-17-2021"




Stephen,


Will I get a letter saying the W was for cause because its not on the transcript.


Also, who do I send the second letter to? Finally, I can't talk about this arrangement per disparagement
clause... if a college should ask what the good cause was. .. how am I to respond. Can I refer them to the final
order by the court?


Michael Moates, MA, QMHP-T, RBT, CPI
Doctor of Education Student | Fielding Graduate University
Senior Member, Civil Air Patrol, US Air Force Auxiliary
State of Texas Commissioned Notary Public
(817) 999-7534 | mmoates@email.fieldine.edu

L-; TQ Safe Zone
AC' A 1) R M i c |jff5!|iBB!Bi!BffiBtl!l.i




            On Aug 18, 2021, at 9:43 AM, Stephen Quezada <squezada@grayreed.com> wrote:


            confidential Release Agreement - Fully Executed - 8.18.21.pdf^
